DETAILED ACTION 
The present application, filed on 1/31/2019, has been examined under the AIA  first inventor to file provisions. 

The following is an Allowability Notice in response to the Applicant-filed Remarks Arguments from 2/10/2021.     


Status of Claims
Claims 1-20 are now pending and have been examined. 


Allowable Subject Matter
Claims 1-20 are allowed. 

Following is Examiner’s statement of reasons for allowance. The independent claims of Applicant’s invention recite a system and a method for an automated resolution of the explore-exploit decision with personalization using dynamically shared learnings. 

First, content elements are displayed to users and a user classification into segments is performed, while each displayed content element comprises a response of the user and a segment the user is classified into. 

Second, a request to display a webpage is received and an amount of information is determined in a posterior distribution based on impression response data. 

Third, the nearest segment to the first segment is determined and a mixture distribution for the first segment is generated, 

Finally, content is selected and a webpage comprising the selected content is generated. 

	The invention provides a unique advantage in the area of deciding what types content (advertisements aimed at exploiting the product base or advertisements aimed at exploring which other products should be promoted) should be displayed on a webpage by shared learnings. 


Some references considered during the prosecution, which have been made part of the record, are: Chang et al (US 2008/0256-61); Slaney et al (US 2013/0259379); Bjork et al (US 2912/0185481); Parsana et al (US 2013/0080247). 

Chang discloses: A system is described for generating query suggestions by integrating valuable query suggestions with experimental query suggestions using a network of users and advertisers. The system may include a memory, an interface, and a processor. The memory may store a historical dataset, a plurality of query suggestions, a plurality of query suggestion values, a query exploit set, a query explore set, and a data describing a network. The processor may identify the plurality of query suggestions in the historical dataset and generate data describing the network based on the historical dataset. The processor may calculate the query suggestion value for each query suggestion and may rank the query suggestions based on the query suggestion values. The processor may generate an exploit set comprising the top ranked query suggestions and an explore set comprising the remainder. The processor may suggest the query suggestions in the exploit set and the explore set.

	Chang however, does not disclose: for each impression of a content element of the content elements being displayed on the one or more websites to a user of the users, tracking impression response data comprising (a) a response of the user to the content element of the content elements displayed on the one or more websites, and (b) one or more segments of the segments in which the user is classified. Furthermore, Chang does not disclose: for each first segment of the one or more first segments and each first content element of the content elements in which the amount of information for the first segment for the first content element is below a predetermined informational threshold: determining a nearest segment to the first segment for the first content element; and generating a mixture distribution for the first segment for the first content element based on the impression response data for the first segment for the first content element and the impression response data for the nearest segment for the first content element; determining weightings of the content elements for the one or more first segments, based at least in part on the mixture distributions. 

Slaney discloses: Software for initialized explore-exploit creates a plurality of probability distributions. Each of these probability distributions is generated by inputting a quantitative description of one or more features associated with an image into a regression model that outputs a probability distribution for a measure of engagingness for the image. Each of the images is conceptually related to the other images. The software uses the plurality of probability distributions to initialize a multi-armed bandit model that outputs a serving scheme for each of the images. Then the software serves a plurality of the images on a web page displaying search results, based at least in part on the serving scheme.

Slaney however, does not disclose: for each impression of a content element of the content elements being displayed on the one or more websites to a user of the users, tracking impression response data comprising (a) a response of the user to the content element of the content elements displayed on the one or more websites, and (b) one or more segments of the segments in which the user is classified. Furthermore, Slaney does not disclose: for each first segment of the one or more first segments and each first content element of the content elements in which the amount of information for the first segment for the first content element is below a predetermined informational threshold: determining a nearest segment to the first segment for the first content element; and generating a mixture distribution for the first segment for the first content element based on the impression response data for the first segment for the first content element and the impression response data for the nearest segment for the first content element; determining weightings of the content elements for the one or more first segments, based at least in part on the mixture distributions.  

Bjork discloses: A method, apparatus and system for generating recommendations of items to users. Ratings of items made by users are collected (1:1). User behaviour information is also collected (1:2). Then correlations in ratings are obtained (1:3) and similarities in user behaviour amongst the users are obtained (1:4). Thereafter, an item for recommendation to a user is identified (1:5), based on both the correlations in ratings and on the similarities in user behaviour amongst the users and the item is recommended to the user (1:6).

Bjork however, does not disclose: for each impression of a content element of the content elements being displayed on the one or more websites to a user of the users, tracking impression response data comprising (a) a response of the user to the content element of the content elements displayed on the one or more websites, and (b) one or more segments of the segments in which the user is classified. Furthermore, Bjork does not disclose: for each first segment of the one or more first segments and each first content element of the content elements in which the amount of information for the first segment for the first content element is below a predetermined informational threshold: determining a nearest segment to the first segment for the first content element; and generating a mixture distribution for the first segment for the first content element based on the impression response data for the first segment for the first content element and the impression response data for the nearest segment for the first content element; determining weightings of the content elements for the one or more first segments, based at least in part on the mixture distributions.  

Parsana discloses: Various embodiments pertain to efficiently balancing user experience with advertiser budget and potential publisher revenue in view of considerations that include a number of sponsored or paid results displayed above non-paid search results, a number of sponsored results displayed to the side of non-paid search results, and a defined micromarket for one or more search keywords. In at least some embodiments, a return on investment in the micromarket is also considered. In some embodiments, an explore/exploit technique is utilized to control impact while investigating potential additional micromarkets for an advertiser.

Parsana however, does not disclose: for each impression of a content element of the content elements being displayed on the one or more websites to a user of the users, tracking impression response data comprising (a) a response of the user to the content element of the content elements displayed on the one or more websites, and (b) one or more segments of the segments in which the user is classified. Furthermore, Parsana does not disclose: for each first segment of the one or more first segments and each first content element of the content elements in which the amount of information for the first segment for the first content element is below a predetermined informational threshold: determining a nearest segment to the first segment for the first content element; and generating a mixture distribution for the first segment for the first content element based on the impression response data for the first segment for the first content element and the impression response data for the nearest segment for the first content element; determining weightings of the content elements for the one or more first segments, based at least in part on the mixture distributions.  


The prior art of record does not disclose the unique distinct features that render the claims allowable. The prior art discloses elements of the claimed invention. However, Examiner has determined that it would be impermissible hind-sight reasoning for a person of ordinary skill in the art to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. 


Independent Claim 1 complies with 35 USC § 101 requirements under the 2019 PEG. The independent claim is a system claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible category.  

Under the 2019 IEG, Step 2A Prong One, the analysis identifies that limitations of the independent Claim 1 form a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, i.e. a process aimed at providing a webpage with selected content items that have been request by a user, which is a promotion or commercial activity. If a claim limitation, under its broadest reasonable interpretation, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, i.e. a process aimed at providing a webpage with selected content items, which represents a promotion, which in turn represents commercial activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of, advertising, marketing, sales activities, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Under Step 2A Prong Two, stripped of those claim elements that are directed to an abstract idea, the analysis identifies additional limitations of the independent Claim 1 which bring about improvements to a technical field (see MPEP 2106.05 (a)), as detailed in the specification at [0055]-[0057], [0134] and [[0188]-[0191]. Therefore, Per Step 2A, independent claim 1 is directed to an abstract idea integrated into a practical application, thus making the claim eligible. No further analysis (i.e. Step 2B) is required in this situation.

Independent Claim 11 is directed to a computer implemented method, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible process as well. Because the two independent claims are similar in scope, the considerations for independent Claim 1 apply for the independent Claim 11 as well. 


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached at (469)295-9171. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622